Citation Nr: 0308889	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-20 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
blow out fracture of the right orbital floor.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to June 1972. 


REMAND

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A preliminary review of the record reveals that 
the veteran has not been provided with notice of the VCAA and 
the division of responsibilities between VA and the veteran 
thereunder.   Such notification must generally be provided by 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 
2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must provide the veteran with 
notice of the Veterans Claim Assistance 
Act of 2000 and the division of 
responsibilities between VA and the 
veteran.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R.         § 3.159 
(2002). 

2.  In addition to the development 
requested above, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the VCAA.  

3.  Upon completion of the requested 
development, the veteran's claim should 
be readjudicated.  If the decision 
remains unfavorable to the veteran, he 
should be given a Supplemental Statement 
of the Case and allowed sufficient time 
for a response.  Thereafter, the claim 
should be returned to the Board for 
further consideration, if otherwise in 
order.

The purpose of this REMAND is to obtain additional 
development and ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




